Filed 9/22/21 Devries v. Renaissance Hotel Management Co. CA2/7
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on
opinions not certified for publication or ordered published, except as specified by rule
8.1115(b). This opinion has not been certified for publication or ordered published for
purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                      SECOND APPELLATE DISTRICT

                                  DIVISION SEVEN


LAURIE DEVRIES et al.,                                B298045

        Plaintiffs and Appellants,
                                                      (Los Angeles County
        v.                                            Super. Ct. No. BC552750)

RENAISSANCE HOTEL
MANAGEMENT COMPANY,
LLC et al.,
        Defendants and
        Respondents.




      APPEAL from a judgment of the Superior Court of
Los Angeles County, Timothy Patrick Dillon, Judge. Affirmed.
      Law Offices of Alain V. Bonavida and Alain V. Bonavida for
Plaintiffs and Appellants.
      Ford, Walker, Haggerty & Behar and Edye A. Hill for
Defendants and Respondents.
                       ___________________
       Laurie Devries slipped on a wet surface at the entrance to
the Renaissance LAX Hotel and broke her leg. She and her
husband, Lee Devries, sued Renaissance Hotel Management
Company, LLC, Sunstone Hotel Investors, Inc., Renaissance
Hotel Operating Company and Sunstone LA Airport LLC
(collectively Renaissance companies), entities that own or control
the hotel, for negligence, premises liability and loss of
consortium. A jury found in favor of the Renaissance companies,
and judgment was entered in their favor.
       On appeal the Devrieses contend the trial court committed
prejudicial error in excluding from evidence a video of an
unrelated accident at the hotel. We affirm.
      FACTUAL AND PROCEDURAL BACKGROUND
      1. The Accident
        On November 17, 2012, after a six-hour flight, the
Devrieses arrived at the Renaissance LAX Hotel with their son
and daughter. After registering, they went to their room to
change for dinner. Laurie Devries put on rubber-soled sandals
(flip-flops). The family walked across the street in the rain
without umbrellas to a fast-food restaurant.
        Returning to the hotel, the Devrieses walked on wet
sidewalks, across a wet street and through the wet valet area. As
Laurie Devries approached the hotel, she encountered a sign in
her path, stepped around it and walked into the hotel without
crossing the floor mat at the entrance. As she crossed the
threshold, she slipped on the polished marble tile surface inside
the hotel’s front door, falling on her right leg.
        The injury was serious. Laurie Devries suffered a broken
tibia and fibula, went into shock and was transported by
ambulance to a nearby hospital. Surgery was scheduled for




                                2
10 days after the accident (after the family’s planned seven-day
Disney cruise vacation). The surgeon inserted four screws and a
rod through Laurie Devries’s right leg. As of the time of trial, she
still had the rod and one screw in her leg.
      2. The Complaint
       The Devrieses sued the Renaissance companies for
negligence, premises liability and, as to Lee Devries, loss of
consortium. The complaint alleged the Renaissance companies
failed to cover a known dangerous condition (the wet, slippery
marble floor) with a floor mat and failed to have proper signage
warning of a wet floor.
       3. The Security Camera Footage
       The Renaissance companies provided video footage of
Laurie Devries’s accident, originally captured by a security
camera and copied onto a smartphone by Bryan Williams, the
hotel’s loss prevention supervisor and manager on duty the night
of the accident. The quality of the black-and-white video footage
was poor; and the video could only be viewed in fast-forward
speed, making it extremely difficult to determinate exactly what
had occurred. In the video the Devrieses can be seen approaching
the lobby entrance’s open sliding-door. Lee Devries and the
couple’s daughter are walking in front of Laurie Devries and
their son. As Laurie Devries approaches the entrance, she walks
around a sign. (It is impossible to read the words on the sign.)
Laurie Devries enters the lobby through the right side of the
entrance; her son enters through the left. Laurie Devries falls,
and people rush toward her.
       The original footage from the hotel’s security camera,
recorded at normal speed and with time and date stamps, was




                                 3
not preserved. The video recorded by Williams was admitted into
evidence at trial.
      4. The Motion in Limine
        The Devrieses sought to introduce video footage of an
accident that had occurred at the hotel on December 12, 2011,
almost a year before Laurie Devries’s accident. As depicted in
the contested video, a woman slipped and fell at a different
entrance to the hotel as she walked through a different kind of
door. The woman was in the company of two other women; all
three were carrying packages. The packages blocked the
camera’s view of the woman’s feet; so the video did not show what
type of shoes she was wearing, whether she walked on the floor
mat and whether there was water on the floor. The Devrieses
argued the video was relevant to establish the hotel’s prior notice
of the dangerous condition of its slippery floors. They also
intended to argue this better quality video demonstrated the
Renaissance companies could have produced a better video of
Laurie Devries’s accident.
        The Renaissance companies moved in limine to exclude all
evidence of unrelated personal injury incidents at the hotel,
including the December 12, 2011 video. After reviewing the two
videos, the deposition testimony of the Devrieses’ expert witness,
Brad Avrit, and Williams’s deposition, the trial court granted the
motion in limine, finding the December 2011 incident was not
sufficiently similar to Laurie Devries’s accident to be admissible.
        The court orally explained its ruling: “So in this situation,
as I have said before, I’ve watched the video numerous times, and
it is a different, in the court’s view, situation. It’s a different
doorway. It’s a different kind of door. It’s a closed door. It’s a
mat inside the doorway covering the area that here it’s contended




                                  4
should have been—had some protective something on it, whether
adhesive or a mat or something. . . . Here we have a case where
there’s a specific area of the hotel that the plaintiff is focusing on.
It’s a specific area. It’s not a general area. It’s a very specific
three-tile area where the claim is being made that this was a
slippery-when-wet-surface, and adequate precautions were not
taken, which is different in kind than the other video of the other
incident that the court watched. . . .” “So I say that there is little,
if any, relevance to the other incident. Balanced against that, I
see the potential for undue confusion, prejudice, and without any
doubt, the consumption of an undue amount of time because once
that other incident is introduced, then the court has to examine
that entire situation and have in effect a case within a case to try
to understand what happened in that situation and what was the
cause of the incident . . . . Under Evidence Code section 352, I
think the relevance is questionable, if at all, and I’m balancing
that against the potential for confusion, undue consumption of
time, and prejudice to the defendants from introducing something
that is different from, and not related to, the incident that we’re
having a trial about.”
      5. The Trial and Verdict
       During the four-day jury trial the Devrieses presented
evidence there was no caution sign at the entrance to the hotel
where Laurie Devries slipped on wet marble tiles, only a valet
information sign. Williams, in contrast, testified there was a sign
warning of the dangerous wet condition. The jury found in favor
of the Renaissance companies, concluding they had not been
negligent.




                                   5
                          DISCUSSION
      1. Governing Law and Standard of Review
       “Evidence of prior accidents is admissible to prove a
defective condition, knowledge, or the cause of an accident,
provided that the circumstances of the other accidents are similar
and not too remote.” (Elsworth v. Beech Aircraft Corp. (1984)
37 Cal.3d 540, 555; accord, Ault v. International Harvester Co.
(1974) 13 Cal.3d 113, 121-122; see Salas v. Department of
Transportation (2011) 198 Cal.App.4th 1058, 1072 [“[i]t is well
settled that before evidence of previous accidents may be
admitted to prove the existence of a dangerous condition, it must
first be shown that the conditions under which the alleged
previous accidents occurred were the same or substantially
similar to the one in question”].) “When evidence is offered to
show only that defendant had notice of a dangerous condition, the
requirement of similarity of circumstances is relaxed: ‘“all that is
required . . . is that the previous injury should be such as to
attract the defendant’s attention to the dangerous situation.”’”
(Hasson v. Ford Motor Co. (1982) 32 Cal.3d 388, 404.)
       “The question of admissibility of other accidents is
primarily one for the trial court and is confined to its sound
discretion.” (Salas v. Department of Transportation, supra,
198 Cal.App.4th at p. 1072.) Even if the other-accident evidence
is sufficiently similar to be relevant and otherwise admissible,
however, the trial court has discretion to exclude the evidence “if
its probative value is substantially outweighed by the probability
that its admission will (a) necessitate undue consumption of time
or (b) create substantial danger of undue prejudice, of confusing
the issues, or of misleading the jury.” (Evid. Code, § 352.)




                                 6
      “A trial court’s discretionary ruling under [Evidence Code
section 352] “‘must not be disturbed on appeal except on a
showing that the court exercised its discretion in an arbitrary,
capricious or patently absurd manner that resulted in a manifest
miscarriage of justice.”’” (People v. Williams (2008) 43 Cal.4th
584, 634-635]; accord, People v. Mungia (2008) 44 Cal.4th 1101,
1130 [rulings made under Evidence Code section 352 “are
reviewed for an abuse of discretion”]; see Phillips v. Honeywell
Internat. Inc. (2017) 9 Cal.App.5th 1061, 1081 [“[w]hen weighing
probative value against the danger of prejudice, a trial court is
deemed to have abused its discretion if its decision was arbitrary,
capricious, or patently absurd and resulted in a manifest
miscarriage of justice”]; see generally People v. Flores (2020)
9 Cal.5th 371, 409 [the trial court’s evidentiary rulings are
reviewed for abuse of discretion]; Pannu v. Land Rover North
America, Inc. (2011) 191 Cal.App.4th 1298, 1317 [“[t]rial court
rulings on the admissibility of evidence, whether in limine or
during trial, are generally reviewed for abuse of discretion”].)
There is no abuse of discretion requiring reversal “‘“as long as
there exists a reasonable or even fairly debatable justification,
under the law, for the action taken.”’” (People v. Moore (2011)
51 Cal.4th 1104, 1120; accord, Gonzales v. Nork (1978) 20 Cal.3d
500, 507; Cahill v. San Diego Gas & Electric Co. (2011)
194 Cal.App.4th 939, 957.)




                                 7
      2. The Court Did Not Err in Finding the Incidents Were
         Not Substantially Similar and Excluding the December
         2011 Video Pursuant to Evidence Code Section 352
       The trial court acted well within its discretion in
determining the December 12, 2011 accident at the hotel was not
sufficiently similar to Laurie Devries’s accident such that
evidence of that earlier incident should be admitted at trial as
proof of the Renaissance companies’ notice of the allegedly
dangerous condition responsible for Laurie Devries’s injuries. As
the court explained, the two events occurred nearly a year apart
and took place at different entrances to the hotel, where the
doors, doorways and flooring were apparently different.
       At the very least, because the woman who fell in 2011 was
carrying packages that blocked the surveillance camera’s view of
her feet and shoes, it was not possible to easily assess the
similarities between the two events. Admission of the 2011 video,
therefore, would have led, as the trial court stated, to a “case
within a case,” with the parties necessarily litigating the
circumstances surrounding the earlier accident. The court’s
finding under Evidence Code section 352 that these additional
issues would require an undue consumption of time was certainly
reasonable.
       In addition to its alleged relevance regarding notice of a
dangerous condition, the Devrieses argued the video of the earlier
incident was relevant to show the Renaissance companies failed
to produce the best evidence of Laurie Devries’s accident. The
court’s ruling excluding the video, they insist, prevented them
from arguing the jury should draw an inference adverse to the
Renaissance companies based on the poor quality of the copy of
the surveillance camera footage made by Williams.




                                8
       This additional argument also fails. The 2011 video was
unnecessary for the Devrieses to make this point at trial, which
they did through their cross-examination of Williams, who had no
adequate explanation for his failure to preserve the surveillance
camera video footage, and during their closing argument.
       In argument to the jury, for example, the Devrieses’ counsel
told the jury, “So the hotel had the ability and the power to
produce better evidence because they owned the signs. So they
provided weaker evidence. They provided a very strange video
that’s dark and in fast-forward motion for some odd reason, and
the video they produced was Mr. Williams’ iPhone video of the
surveillance system video, not an exported copy with time and
date stamp and at normal speed. . . . So you should distrust the
evidence of Mr. Williams’ declaration.” Additionally, the court
instructed the jury with CACI No. 203, which states, “You may
consider the ability of each party to provide evidence. If a party
provided weaker evidence when it could have provided stronger
evidence, you may distrust the weaker evidence.”
       Any minimal probative value from actually showing the
jury a better quality video was plainly outweighed by the
possibility of confusion and prejudice from playing footage of an
entirely unrelated slip-and-fall accident, even putting aside the
undue consumption of time that would likely have ensued from
the need for additional evidence to explain the dissimilarities in
the two events. Excluding the video was not an abuse of
discretion.




                                9
                          DISPOSITION
      The judgment is affirmed. The Renaissance companies are
to recover their costs on appeal.




                                     PERLUSS, P. J.

      We concur:



            FEUER, J.



            IBARRA, J.*




*     Judge of the Santa Clara Superior Court, assigned by the
Chief Justice pursuant to article VI, section 6 of the California
Constitution.



                                10